UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted September 22, 2005
                            Decided September 28, 2005

                                       Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 05-1452

UNITED STATES OF AMERICA,                   Appeal from the United States District
    Plaintiff-Appellee,                     Court for the Southern District of Illinois

      v.                                    No. 3:03CR30214-004

KEVIN D. JEFFERSON                          David R. Herndon,
    Defendant-Appellant.                    Judge.


                                     ORDER

       Kevin Jefferson pleaded guilty to conspiracy to distribute and possess with
intent to distribute at least 50 grams of crack cocaine, 21 U.S.C. §§ 846, 841(a)(1),
(b)(1)(A), and possessing a firearm in connection with a drug offense, 18 U.S.C.
§ 924(c). Jefferson cooperated with the government’s investigation and was
sentenced after United States v. Booker, 125 S. Ct. 738 (2005), to a total of 102
months’ imprisonment, well below the combined minimum mandatory of 180
months otherwise applicable to the counts of conviction. See 18 U.S.C. § 3553(e).
Jefferson filed a notice of appeal but the government moved to dismiss because his
written plea agreement includes a waiver of his right to appeal his sentence.
Jefferson’s appointed counsel responded to the government’s motion by filing what
we construe as a motion to withdraw under Anders v. California, 386 U.S. 738
(1967). See United States v. Mason, 343 F.3d 893, 894-95 (7th Cir. 2003).
No. 05-1452                                                                    Page 2

Counsel’s submission is facially adequate, and Jefferson has not responded to our
invitation under Circuit Rule 51(b) to comment on counsel’s motion. We therefore
limit our review to potential issues identified in counsel’s submission. United
States v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997) (per curiam).

       Counsel first considers whether Jefferson might challenge the voluntariness
of his guilty pleas. But counsel informs us that Jefferson does not wish to take back
his pleas, and we have held that lawyers making an Anders submission should not
even explore questions about a guilty plea unless the defendant wants it set aside.
See United States v. Knox, 287 F.3d 667, 671-72 (7th Cir. 2002). It follows, then,
that Jefferson is also bound by his appeal waiver. See United States v. Whitlow,
287 F.3d 638, 640 (7th Cir. 2002) (noting that waiver of appeal “stands or falls” with
the plea); United States v. Hare, 269 F.3d 859, 860-61 (7th Cir. 2001) (same). That
waiver precludes any challenge to a “sentence within the maximum provided in the
statute(s) of conviction (or the manner in which that sentence was determined) on
the grounds set forth in Title 18, United States Code, Section 3742 or on any ground
whatever.” And though Jefferson agreed to that waiver before Booker was decided,
we have held that such waivers are nonetheless enforceable absent an explicit
“escape hatch” in the plea agreement. United States v. Bownes, 405 F.3d 634, 636-
37 (7th Cir. 2005); see also United States v. Lockwood, 416 F.3d 604, 608 (7th Cir.
2005); United States v. Cieslowski, 410 F.3d 353, 362 (7th Cir. 2005). Jefferson’s
waiver allows no exception, and thus we cannot reach the other potential issues
identified by counsel.

      We GRANT counsel’s motion to withdraw and DISMISS the appeal.